Title: From Thomas Jefferson to Thomas Pinckney, 11 June 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia. June 11. 1792.

I have already had the honor of delivering to you your commission as Minister Plenipotentiary of the U.S. at the court of London, and  have now that of inclosing your letter of credence to the king, sealed, and a copy of it open for your own information. Mr. Adams, your predecessor, seemed to understand, on his being presented to that court, that a letter was expected for the queen also. You will be pleased to inform yourself whether the custom of that court requires this from us, and to enable you to comply with it, if it should, I inclose a letter sealed for the Queen, and a copy of it open for your own information. Should it’s delivery not be requisite, you will be so good as to return it, as we do not wish to set a precedent which may bind us hereafter to a single unnecessary ceremony.
To you, Sir, it will be unnecessary to undertake a general delineation of the duties of the office to which you are appointed. I shall therefore only express a desire that they be constantly exercised in that spirit of sincere friendship which we bear to the English nation, and that in all transactions with the Minister, his good dispositions be conciliated by whatever in language or attentions may tend to that effect. With respect to their government, or policy, as concerning themselves or other nations, we wish not to intermeddle in word or deed, and that it be not understood that our government permits itself to entertain either a will or an opinion on the subject.
I particularly recommend to you, as the most important of your charges, the patronage of our commerce, and it’s liberation from embarrasments in all the British dominions; but most especially in the West Indies. Our Consuls in Great Britain and Ireland are under general instructions to correspond with you as you will perceive by the copy of a circular letter lately written to them, and now inclosed. From them you may often receive interesting information. Mr. Joshua Johnson is Consul for us at London, James Maury at Liverpool, Elias Vanderhorst at Bristol, Thomas Auldjo Vice Consul at Pool (resident at Cowes) and William Knox consul at Dublin. The jurisdiction of each is exclusive and independant and extends to all places within the same allegiance nearer to him than to the residence of any other consul or vice-consul of the U.S.—The settlement of their accounts from time to time, and the payment of them, is referred to you, and in this the act respecting Consuls and any other laws made or to be made are to be your guide. Charges which these do not authorize, you will be pleased not to allow. These accounts are to be settled up to the first day of July in every year, and to be transmitted to the Secretary of state.
An act of Congress of July 1. 1790. has limited the allowance of a Minister plenipotentiary to 9000. dollars a year for all his personal services and other expences, a year’s salary for his Outfit and a quarter’s  salary for his return. It is understood that the personal services and other expences here meant, do not extend to the cost of gazettes and pamphlets transmitted to the Secretary of State’s office, to the printing of necessary papers, postage, or couriers. These additional charges therefore may be inserted in your accounts; but no other of any description, unless where they are expressly directed to be incurred. By an antient rule of Congress, your salary commenced from the time you left your own home to come on this mission. It will cease on your receiving notice or permission to return, after which the additional quarter’s allowance takes place. You are free to name a private secretary whenever you shall find one necessary, and he will be allowed from the public 1350. dollars a year, without any allowance for extras. I have thought it best to state these things to you exactly that you may be relieved from all doubt as to the matter of your accounts: and I must beg leave to add a most earnest request that on the 1st. day of July next, and on the same day annually afterwards, you make out your own account to that day, and send it by duplicates by the very first safe conveyances. In this I must be very urgent and particular, because at the meeting of the ensuing Congress it will always be expected that the Secretary of state lay before them a statement of the disbursements from this fund from July to June inclusive. I have given orders to Messrs. Willinks, Van Staphorsts & Hubbard our bankers in Amsterdam, to answer your draughts for the allowances herein before mentioned.—The peculiar custom in England of impressing seamen on every appearance of war, will occasionally expose our seamen to peculiar oppressions and vexations. These will require your most active exertions and protection, which we know cannot be effectual without incurring considerable expence: and as no law has yet provided for this, we think it fairer to take the risk of it on the Executive than to leave it on your shoulders. You will therefore with all due economy and on the best vouchers the nature of the case will admit, meet those expences, transmitting an account of them to the Secretary of state to be communicated to the legislature. It will be expedient that you take proper opportunities in the mean time of conferring with the minister on this subject in order to form some arrangement for the protection of our seamen on those occasions. We entirely reject the mode which was the subject of a conversation between Mr. Morris and him, which was that our seamen should always carry about them certificates of their citizenship. This is a condition never yet submitted to by any nation, one with which seamen would never have the precaution to comply, the casualties of their calling would expose them to the constant destruction or loss of  this paper evidence, and thus the British government would be armed with legal authority to impress the whole of our seamen.—The simplest rule will be that the vessel being American, shall be evidence that the seamen on board her are such. If they apprehend that our vessels might thus become asylums for the fugitives of their own nation from impress-gangs, the number of men to be protected by a vessel may be limited by her tonnage, and one or two officers only be permitted to enter the vessel in order to examine the numbers aboard; but no pressgang should be allowed ever to go on board an American vessel till after it shall be found that there are more than their stipulated number on board, nor till after the master shall have refused to deliver the supernumeraries (to be named by himself) to the press-officer who has come on board for that purpose and even then the American Consul should be called in. In order to urge a settlement of this point before a new occasion may arise, it may not be amiss to draw their attention to the peculiar irritation excited on the last occasion, and the difficulty of avoiding our making immediate reprisals on their seamen here. You will be so good as to communicate to me what shall pass on this subject, and it may be made an article of convention to be entered into either there or here.
You will receive here a copy of the journals of the antient Congress, and of the laws and journals and reports of the present. Those for the future, with gazettes and other interesting papers, shall be sent you from time to time; and I shall leave you generally to the gazettes for whatever information is in possession of the public, and shall specially undertake to communicate by letter, such only relative to the business of your mission, as the gazetteers cannot give. From you I ask once or twice a month a communication, of interesting occurrences in England, of the general affairs of Europe, the court gazette, the best paper in the interest of the ministry, and the best of the opposition party, most particularly that one of each which shall give the best account of the debates of parliament, the parliamentary register annually, and such other political publications as may be important enough to be read by one who can spare little time to read any thing, or which may contain matter proper to be kept and turned to on interesting subjects and occasions. The English packet is the most certain channel for such epistolary communications as are not very secret, and intermediate occasions by private vessels may be resorted to for secret communications, and for such as would come too expensively burthened with postage by the packets. You are furnished with a cypher for greater secrecy of communication. To the papers beforementioned  I must desire you to add the Leyden gazette, paper by paper as it comes out, by the first vessel sailing after it’s receipt.
I inclose you the papers in the case of a Mr. Wilson, ruined by the capture of his vessel after the term limited by the Armistice. They will inform you of the circumstances of his case, and where you may find him personally, and I recommend his case to your particular representations to the British court. It is possible that other similar cases may be transmitted to you. You have already recieved some letters of Mr. Adams’s explanatory of the principles of the armistice and of what had passed between him and the British minister on the subject.
Mr. Greene of Rhode island will deliver you his papers, and I am to desire that you may patronize his claims so far as shall be just and right, leaving to himself and his agent to follow up the minute details of sollicitation and coming forward yourself only when there shall be proper occasion for you to do so in the name of your nation.
Mr. Cutting has a claim against the government, vouchers for which he is to procure from England. As you are acquainted with the circumstances of it I have only to desire that you will satisfy yourself as to any facts relative thereto, the evidence of which cannot be transmitted, and that you will communicate the same to me that justice may be done between the public and the claimant.
We shall have occasion to ask your assistance in procuring a workman or two for our mint; but this shall be the subject of a separate letter after I shall have received more particular explanations from the Director of the Mint. I have the honor to be with great and sincere esteem Dear Sir your most obedt & most humble servt

Th: Jefferson

